Citation Nr: 1643596	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a disability rating in excess of 10 percent for meningitis.  

3. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a right knee disability. 

6. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in St Petersburg, Florida, which granted the Veteran service-connection for PTSD, assigned a 30 percent rating effective January 12, 2009, denied a compensable rating for meningitis, and denied service connection for hypertension, bilateral knee disabilities, and sleep apnea.  

In October 2014, the RO increased the Veteran's PTSD rating to 50 percent, effective June 14, 2014.  In September 2015, the RO again increased the Veteran's PTSD rating to 70 percent, effective January 12, 2009, through June 14, 2014, and increased the Veteran's meningitis rating to 10 percent, effective January 12, 2009.  In November 2015, the RO assigned the Veteran a 70 percent rating for PTSD, effective January 12, 2009.  Therefore, the issues on appeal are phrased as shown above.

In March 2014, the Board remanded the issues on appeal to obtain missing VA treatment records, Vet Center records, VA examinations, and medical addendum opinions.  The Board finds there is compliance with the March 2014 remand for all of the Veteran's claims except his increased rating claim for PTSD.  As discussed below, though the requested development was completed, it was not completed adequately.  Thus, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The RO last adjudicated the claims of service connection for hypertension, bilateral knee disabilities, and sleep apnea in a September 2014 supplemental statement of the case, last adjudicated the Veteran's meningitis claim in September 2015, and last adjudicated the Veteran's PTSD claim in November 2015.  While additional evidence has been added to the claims file subsequent to these adjudications, in October 2016, the Veteran submitted a waiver of RO consideration of the additional evidence.  Therefore, the Board can proceed.  

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The medical evidence does not show the Veteran has any residuals of meningitis. 

2. The evidence of record shows that the Veteran's hypertension is secondary to his service-connected PTSD.  

3. The evidence of record shows that the Veteran's left knee disability is related to service. 

4. The evidence of record shows that the Veteran's right knee disability is related to service. 

5. The evidence of record shows that the Veteran's sleep apnea is not related to service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in excess of 10 percent for meningitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.24, Diagnostic Code 8019 (2015).

2. The criteria for service connection for hypertension, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).

3. The criteria for service connection for a left knee disability, diagnosed as degenerative joint disease and internal derangement, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).

4. The criteria for service connection for a right knee disability, diagnosed as degenerative joint disease and internal derangement, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).

5. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107, (West 2014); 38 C.F.R. § 3.303(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in February 2009, March 2009, and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed meningitis in October 2009 and May 2014 and his claimed sleep apnea in May 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).   The hypertension and knee claims are being granted in full, so there is no development deficiency.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for his meningitis.  Specifically, he asserts in his January 2010 notice of disagreement that his meningitis caused short term and long term memory loss.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's meningitis is currently rated under Diagnostic Code 8019.  Diagnostic Code 8019 provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a.  Essentially, Diagnostic Code 8019 contemplates that, through use of analogous ratings, any residuals of the meningitis should be rated based on the appropriate analogous Diagnostic Code.  See 38 C.F.R. § 4.124a (noting that VA should especially consider psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule).  

The Veteran was afforded a VA examination in October 2009 that noted he was treated for meningitis during service and a VA examination after discharge disclosed no residuals.  The Veteran claimed to have recurrent neck pain and believed it may be related to meningitis residuals.  The examiner noted there was a history of intermittent positional vertigo and muscle tone, gait, and balance were normal.  Also, there was no evidence of cognitive or psychiatric impairment.  The examiner opined that the Veteran had no present diagnosis of meningitis and there was a history of meningitis with no residuals.  

The Veteran was afforded another VA examination in May 2014.  The examiner noted that the Veteran had no recurrences/relapses of his meningitis and there was no documentation of a residual chronic febrile illness.  It was noted that the Veteran had sleep disturbances, to include sleep apnea requiring the use of breathing assistance device such as continuous positive airway pressure (CPAP) machine.  Speech, gait, muscle strength, and reflexes were normal.  Also, it was found that the Veteran did not have depression, cognitive impairment or dementia, or any other mental health conditions attributable to his central nervous system condition or its treatment.  The examiner diagnosed the Veteran with meningitis, unspecified, bacteroid suspected per record, and found there were no objective findings of a central nervous system condition.  "Veteran is S/P [status-post] Meningitis [sic] with no objective findings of residuals or sequelae."  

At the outset, it is noteworthy that at no time during the appeal period has the Veteran alleged or been shown to have meningitis that is active/febrile.  Consequently, a 100 percent rating under Diagnostic Code 8019 is not warranted, and the disability must therefore be rated based on residuals.

In reviewing the competent evidence during the present appeal period, the Board notes there are no residuals that have been attributed to the Veteran's history of meningitis by a medical professional.  While the October 2009 VA examiner noted the Veteran had a history of intermittent positional vertigo, both the October 2009 and May 2014 VA examiners found no objective findings of meningitis residuals.  These conclusions are consistent with the other evidence of record that do not indicate the Veteran has any current meningitis residuals.  

The Veteran reported during his October 2009 VA examination that he believed he had neck pain related to meningitis, and he asserts in his January 2010 notice of disagreement that his meningitis was causing short term and long term memory loss.  The Veteran is competent to testify as to his symptoms, but the question of whether these symptoms are due to meningitis or something else concerns an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to testify on this question, the Board finds the specific opinion of the trained health care professional that there were no residual signs or symptoms of meningitis to be of greater probative weight than the Veteran's lay assertions.  Moreover, the Veteran is already compensated for such subjective complaints with his current 10 percent rating and is also service-connected for PTSD since January 12, 2009, which encompasses and adequately compensates his symptoms of memory loss.   

Again, at no point does the evidence of record support the assignment of additional compensable evaluations for residuals of meningitis.  Both the October 2009 and May 2014 VA examination reports show no objective findings of residuals of meningitis despite the Veteran's subjective complaints.  The preponderance of the competent medical evidence is against a finding of any additional compensable evaluations assigned as residuals of meningitis.  See 38 C.F.R. § 4.24a, Diagnostic Code 8019, Note (1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent at any time during the appeal period.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 


III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as hypertension and arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension and arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 




Hypertension

The Veteran avers service connection for hypertension; specifically, noting in a July 2010 statement, that he had high blood pressure in-service, but was not treated until after service.  He was also on blood pressure medication since his early 20's.  

Service treatment records reflect the Veteran complained of chest pain in January 1967 and had an elevated blood pressure reading in January 1968 (140/90).  However, at separation in July 1970, it was completely normal (120/80).  The earliest post-service treatment record noting a diagnosis of hypertension was a January 2004 private treatment record.  

The Veteran was afforded a VA examination in October 2009.  He reported the onset of his hypertension was in 1973 and he had been taking medication ever since.  The examiner noted that review of the Veteran's claims file revealed multiple normal blood pressure readings during service with one single measure at 140/90.  The examiner diagnosed the Veteran with essential hypertension and opined that hypertension was less likely as not caused by or a result of activities during active military service.  The examiner explained that a review of the military records disclosed no evidence of sustained elevation of the blood pressure as would be required to meet the diagnostic criteria for hypertension.  

Pursuant to the March 2014 Board remand, the Veteran was afforded a VA examination in May 2014.  The examiner diagnosed the Veteran with hypertension and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness, explaining that "[t]here is no documentation in Veteran's STR's [service treatment records] to support Veteran's HTN had its onset during his active military service.  Current medical literature does not support nexus between HTN and Veteran's combat-related knee injuries."  

An August 2015 VA medical opinion notes the examiner reviewed the Veteran's claim file and opined that his hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that hypertension was not diagnosed during service.  While the Veteran was evaluated for an episode of chest pain in January 1968 and referred to internal medicine where he was found to have a blood pressure reading of 140/90, he left the military without a physical finding of hypertension as documented in his July 1970 separation examination.  "Single elevated BP [blood pressure] at time of internal medicine evaluation is not sufficient of itself to diagnose hypertension onset during Veteran's active military service."  However, the examiner also opined that the Veteran's hypertension was at least as likely as not proximately due to or the result of his service-connected PTSD.  The examiner explained that "literature strongly associates PTSD and hypertension, and provides support for both a causal relationship and for permanent worsening of hypertension."  The examiner then provided a thorough discussion of the medical literature on this point.

Although the Veteran contends his current hypertension is related to service, and a single high blood pressure reading was recorded in-service, the preponderance of the evidence is against a finding of direct incurrence in service.  The Board finds the August 2015 VA examiner's opinion to be of great probative value because the conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board also notes the evidence of record does not include any medical opinion otherwise relating the Veteran's hypertension directly to his active service.  

However, the Board finds the Veteran has hypertension secondary to service-connected PTSD.  Indeed, the August 2015 VA medical opinion found that the Veteran's hypertension was at least as likely as not proximately due to or the result of his service-connected PTSD.  The Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for hypertension is warranted. 

Bilateral Knees

The Veteran avers service connection for his bilateral knee disabilities.  His representative reported in a January 2014 appellant brief that the Veteran contends he injured his knees during basic training and then injured them again in Vietnam while performing his duties in combat.  He was unable to seek medical attention for his conditions since his Infantry Unit was continuously engaging the enemy and medical assistance was not readily available.  

Service treatment records reflect that the Veteran complained of bilateral knee pain during basic training in September 1967.  

The Veteran was afforded a VA examination in October 2009.  He reported he injured both knees during basic training and had been experiencing recurrent bilateral knee pain and swelling since then.  The examiner diagnosed the Veteran with degenerative disease of both knees and opined that his disabilities were less likely as not caused by or a result of the knee condition treated during service.  The examiner explained that the Veteran's claim file failed to disclose evidence of a chronic condition of either knee joint.  Additionally, "he was treated a few times for knee pain for what appears to have been an acute transient condition.  The abnormal changes on MRI [magnetic resonance imaging] showing bilateral DJD are at the level one would expect on a person of this veteran's age and weight."  

The March 2014 Board remand notes the Veteran was competent to report that combat-related knee injuries occurred after basic training.   

Pursuant to the March 2014 Board remand, the Veteran was afforded another VA examination in May 2014.  The examiner diagnosed the Veteran with degenerative joint disease, internal derangement, of the bilateral knees and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records revealed he was seen for knee pain on several occasions in the late 1960's; however, his separation examination and history were negative for either knee condition.  Also, "[t]here is no evidence of a bilateral knee condition until late 2000's."  

An August 2015 VA medical opinion notes the examiner reviewed the Veteran's claim file and opined that his claimed bilateral knee disabilities were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, to include documented injuries in training as well as injuries conceded to have been incurred in combat in Vietnam.  The examiner explained that during service the Veteran was seen for complaints of knee pain and he was conceded to have incurred knee injuries during combat in Vietnam.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's bilateral knee disabilities were caused by or a result of military service.  

As the August 2015 VA examiner found it was at least as likely as not that the Veteran's bilateral knee disabilities were incurred in or caused by the claimed in-service injury, event, or illness, to include documented injuries in training as well as injuries conceded to have been incurred in combat in Vietnam, the Board finds no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for bilateral knee disabilities are warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep Apnea

The Veteran claims he has sleep apnea related to service.  Specifically, asserting in a June 2012 statement that during service, he was caught in a tear gas fog without a mask.  Approximately two weeks after that he started having breathing problems.  He developed asthma at the age of 40.  Because of his breathing problems, he has trouble sleeping at night.  

Service treatment records reflect the Veteran had an upper respiratory infection for three months in November 1967.  A February 1968 record notes the Veteran had an upper respiratory infection the past week.  Chest x-rays were negative.  Service treatment records demonstrate no complaints indicative of sleep apnea.  

A May 2010 VA polysomnography report reflects the Veteran was diagnosed with obstructive sleep apnea.  The Veteran was afforded a VA examination in May 2014.  The examiner confirmed the diagnosis of sleep apnea and opined that it was less likely than not that the Veteran's sleep apnea incurred in or was caused by an in-service injury, event, or illness.  The examiner explained that the current medical literature did not support a casual nexus between an upper respiratory infection and obstructive sleep apnea.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

The Board recognizes the Veteran's assertion that his current sleep apnea is related to service.  However, the Board finds the Veteran is not competent to conclude that he developed obstructive sleep apnea due to service.  Determinations of the etiology of a sleep disorder are medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 09 (2007).

By contrast, the Board finds the May 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Based on the foregoing, the Board finds that the evidence does not warrant a grant of the benefit sought.  

As such, the Board finds the evidence weighs against a finding that the Veteran has obstructive sleep apnea related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Entitlement to a disability rating in excess of 10 percent for meningitis is denied.  

Entitlement to service connection for hypertension, as secondary to a service-connected disability, is granted.  

Entitlement to service connection for a left knee disability, diagnosed as degenerative joint disease and internal derangement, is granted. 

Entitlement to service connection for a right knee disability, diagnosed as degenerative joint disease and internal derangement, is granted.

Entitlement to service connection for sleep apnea is denied.  


REMAND

The Veteran avers his service-connected PTSD disability is more severe than his current rating reflects.  

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the remand directives of March 2014 in regards to the Veteran's claim for a disability rating in excess of 70 percent for PTSD.  The March 2014 Board remand notes the Veteran received psychotherapy at a VA center; however, the record was void of any VA Vet Center records.  The remand instructions note "all treatment records from any VA Vet Center attended by the Veteran" are to be obtained.  Subsequent to the remand, the Veteran stated in a March 2015 authorization to disclose information that he received treatment at the Fort Lauderdale Vet Center and Miami Vet Center from 2008-2015.  However, at the 2014 VA examination, he reported two years of treatment at the Fort Lauderdale Vet Center from approximately 2010-2012.  A negative response for records was received from the Miami Vet Center; however, only records from February 2010 to February 2011 were associated with the claims folder from the Fort Lauderdale Vet Center.  Additionally, a June 2015 email between the Fort Lauderdale Vet Center and the Appeals Management Center (AMC) notes the Vet Center found that "[a]fter close review of the veteran in question's records, according to the records, it has been determined that [the Veteran's] first treatment date is August 12, 2009," but no further records from this Vet Center were associated with the claims file.  If the Veteran first sought treatment at the Vet Center in 2009, there is no explanation for why records beginning in 2010 were the only ones provided.  In fact the records provided contain no intake assessment, further suggesting additional records exist.  As such, the Board finds another remand is necessary to attempt to associate all records from 2009 to 2015 from the Fort Lauderdale Vet Center with the claims file.  

Since the Veteran's last VA examination was provided over two years ago, another examination should be provided upon remand so that the information in the file is current.  The VA outpatient records show he failed to report for several mental health appointments from 2014-15, so there is little information as to the status of his psychiatric condition since the 2014 examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all the Veteran's Vet Center treatment records since August 2009 from Fort Lauderdale, including any intake assessment from 2009.

2. Obtain VA treatment records since April 2015 from Miami/Broward County.

3. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected PTSD.  

4. Then, after any other development deemed necessary is completed, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L .KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


